Citation Nr: 0127306	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, in the calculated amount of 
$5,253.00.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel






INTRODUCTION

The appellant served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the Committee 
on Waivers and Compromises (Committee) of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).  

REMAND

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person requesting waiver, and recovery of the indebtedness 
would be against equity and good conscience. 38 C.F.R. § 
1.963(a). Bad faith generally is an unfair or deceptive 
dealing by one who seeks to gain at another's expense; there 
need not be an actual fraudulent intent, but merely an intent 
to seek an unfair advantage with knowledge of the likely 
consequences, and a subsequent loss to the Government.  38 
C.F.R. § 1.965(b)(2).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of the debtor: where actions of the debtor 
contribute to the creation of the debt. (2) Balancing of 
faults: weighing the fault of the debtor against VA's fault. 
(3) Undue hardship: whether collection would deprive the 
debtor or family of basic necessities. (4) Defeat the 
purpose: whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended. (5) 
Unjust enrichment: failure to make restitution would result 
in unfair gain to the debtor. (6) Changing position to one's 
detriment: reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

In March 2001, the Committee denied the appellant's request 
for waiver.  It is unclear whether the Committee found fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the debt.  The Committee did find evidence 
of bad faith in the appellant's failure to accurately report 
his income and expenses on a January 2001 Financial Status 
report.  The evidence of record at that time indicated that 
the appellant was receiving $638.00 per month from the Social 
Security Administration (SSA) and $260 from a state insurance 
fund.  In the January 2001 form the appellant reported 
monthly income in the amount of $537.00 from the SSA.  The 
Board is of the opinion that this matter should be clarified.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant to 
furnish a copy of the original award 
letter from SSA.  He should also be 
furnished a Financial Status Report (VA 
form 20-5655) and be asked to explain any 
discrepancies in the record in the amounts 
received from SSA and the state insurance 
fund.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





